FILED
                            NOT FOR PUBLICATION                              OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-30114
                                                      12-30115
               Plaintiff - Appellee,
                                                 D.C. Nos. 3:11-cr-00365-MA
  v.                                                       3:00-cr-00110-MA

RANDALL KIEF WARINER,
                                                 MEMORANDUM *
               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Randall Kief Wariner appeals from the 24-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1), and the consecutive 24-month sentence




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Wariner contends that the district court erred by failing to consider

adequately his arguments in support of a time-served sentence, and by failing to

provide adequate and factually accurate reasons for the sentence. The district court

acknowledged Wariner’s arguments, discussed the 18 U.S.C. § 3553(a) sentencing

factors, and explained the reasons for the sentence. Its failure to do more was not

plain error. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010). Moreover, any error committed by the district court with respect to

Wariner’s history of supervised release violations did not affect the sentence

selected. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Wariner also contends that his sentence is substantively unreasonable in

light of the minor nature of his last firearm possession offense, the absence of law

enforcement contact since he absconded from supervised release, and the inability

of his plants to produce potent marijuana. Under the totality of the circumstances

and the section 3553(a) sentencing factors, the sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                           12-30114 & 12-30115